FILED
                             NOT FOR PUBLICATION                              APR 01 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 08-50198

               Plaintiff - Appellee,              D.C. No. 5:07-cr-00191-VAP

   v.
                                                  MEMORANDUM *
 JAIME RUIZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                     Virginia A. Phillips, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Jaime Ruiz appeals from his guilty-plea conviction and 51-month sentence

for illegal reentry by an alien following deportation, in violation of 8 U.S.C.

§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Ruiz’s counsel has

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SR/Research
filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no grounds for relief on direct appeal. Accordingly,

counsel’s motion to withdraw is granted and the sentence is affirmed.

       In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir.2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to § 1326(b)(2). See United States

v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to

delete the reference to § 1326(b)).

       AFFIRMED; REMANDED with instructions to correct the judgment.




SR/Research                                2                                    08-50198